DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
In the amendment dated 3/30/2022, the following has occurred: Claims 4 and 5 have been amended; Claims 1, 3, and 10 have been canceled.
Claims 2, 4-9, and 11-13 are pending and are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Humkey on 5/18/2022.

Claim 5 has been amended as follows: 

5.	(currently amended)  The battery module according to claim 4





wherein the first unit frame and the second unit frame respectively have a fixing protrusion and a protrusion accommodation groove having a size and shape corresponding to the fixing protrusion, the fixing protrusion and the protrusion accommodation groove being formed at facing surfaces of the first unit frame and the second unit frame, respectively, and
wherein the bus bar is fixed to the bus bar frame with a first portion of the bus bar located inside the bus bar frame and a second portion of the bus bar drawn through a gap between coupling surfaces of the first and second unit frames so that the second portion is exposed out of the bus bar frame and connected to the connector.

Allowable Subject Matter
Claims 2, 4-9, and 11-13 allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims have been amended to require “wherein in each of the plurality of unit modules, the battery cell has an electrode assembly, a cell case for accommodating the electrode assembly, and the electrode lead of the respective battery cell is connected to the electrode assembly and drawn out of the cell case, wherein the bus bar frame only covers one side of the cell case wherein the electrode lead is drawn out of the cell case.”
	The Final Rejection of 12/30/2021 cites to Ahn (US Patent No. 8,980,465) and Yoon (US 2013/0045401) which teaches frames for battery cells that encompass multiple sides of the cell in a framing structure. The instantly amended claims require a “bus bar frame” that only covers one side of the cell case in a cartridge-type configuration. While the frames in Ahn are symmetric and include projections as claimed, the projections are on the frame part surrounding the other sides, not on the bus bar frame portion. Nor would it have been obvious, based on the prior art of record to configure a battery module as claimed with the instant combination of features. US 2019/0363320 and US 2016/0276647 teach similar framing structures for batteries, but do not teach the claimed cartridge-like configuration in combination with the other features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723